                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 ROOR INTERNATIONAL BV and                    )
 SREAM, INC.,                                 )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )     NO. 2:19CV92-PPS/JPK
                                              )
 SMOKE SMOKE CITY, INC. and                   )
 OMAR ALBUREI,                                )
                                              )
               Defendants.                    )

                                OPINION AND ORDER

       Now before me is the motion of plaintiffs RooR International BV and Sream, Inc.

for default judgment against defendant Smoke Smoke City, Inc. The claims against

defendant Omar Alburei have been dismissed without prejudice for lack of timely

service. [DE 8.] Default was entered against defendant Smoke Smoke City, Inc. on

November 13, 2019. [DE 22.]

       My order of November 19 required that a motion for default judgment “provide

a legal analysis addressing why and how the well-pled facts deemed admitted by the

default are sufficient to support relief on one or more of the legal theories pled in the

complaint, specifically identifying the count or counts on which default judgment is

sought.” [DE 23 at 2.] Plaintiffs filed a motion for default judgment on the same date

that order issued, and have subsequently filed a second motion for default judgment,

presumably prepared with a view to the order’s requirements. One area in which the

motion has been enhanced is the analysis now offered in sufficient detail to support the
request for judgment in plaintiffs’ favor “on all claims,” as sought in the proposed order

and judgment. [DE 25-4 at 2.] The analysis now offered is adequate to support default

judgment on Count One of the complaint, for trademark infringement in violation of 15

U.S.C. §1114 and the use of “counterfeit” marks as defined in §1116(d)(1)(B), on Count

Two, also for trademark counterfeiting under §1116(d), and on Count Three for false

designation of origin under §1125(a). The motion sets forth the standards of each claim

and addresses how the facts established by the default support liability. [DE 25 at 5-8.]

       The November 19 order also required a motion for default judgment to

“separately address the relief requested, and demonstrate [plaintiffs’] entitlement to the

particular amount of damages and any other relief proposed.” [DE 23 at 2.] The

pending motion’s treatment of plaintiffs’ request for statutory damages and the costs of

suit is sufficient, but the motion fails to address the authority for and appropriateness of

the proposed injunctive relief. Nonetheless, the proposed injunction against future

infringement of the subject RooR marks is relatively straightforward and will be

granted. The proposal for an order for delivery of products and other materials to be

destroyed, pursuant to 15 U.S.C. §1118, is a horse of a different color. That more

unusual relief would require justification that is absent from the motion before me. One

glaring issue that warranted discussion is the scope of the proposed judgment requiring

delivery of “all products [and] accessories,” two categories of items omitted from the

statutory list of materials subject to destruction. In any event, the continued offer for

sale or promotion of infringing product would violate the injunctive relief that is being


                                             2
granted. The default judgment granted will not contain a provision for destruction of

infringing articles pursuant to §1118.

       ACCORDINGLY:

       The amended motion for default judgment against Smoke Smoke City, Inc. [DE

25] is GRANTED to the extent indicated in the default judgment entered separately this

day. In all other respects, the motion is DENIED.

       The original motion for default judgment [DE 24] is denied as moot.

       SO ORDERED.

       ENTERED: January 7, 2020.

                                            /s/ Philip P. Simon
                                         UNITED STATES DISTRICT JUDGE




                                           3
